El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El 21 de agosto de 1918 los esposos Ortiz-Guarch vendie-ron a Antonio Ramírez dos cuerdas y setenta y cinco centé-simas de terreno que segregaron de una finca mayor. En la escritura se expresó que la finca mayor estaba gravada con una hipoteca de seis mil dólares constituida a favor de *737doña Carmen Joglar. El precio de la venta fue quinientos cincuenta dólares que el vendedor confesó haber recibido. La venta se hizo “sin reserva ni limitación alguna.”
El 29 de julio de 1925, doña Carmen Joglar otorgó una escritura en la cual hizo constar que “Libera y deja, en con-secuencia, exenta de los efectos legales de la hipoteca que grava la finca principal, a la parcela de dos cuerdas y se-tenta y cinco centésimas, queriendo y consintiendo que la susodicha hipoteca continúe vigente, en su totalidad, res-pecto de la finca principal.” En la dicha escritura compa-reció el comprador Ramírez pero no los vendedores Ortiz-Guarch y en ella se hizo constar, además lo que sigue: que la compra de las dos cuerdas y setenta y cinco centésimas se verificó “pagando su precio de contado el comprador, sin obligación, por su parte, de pagar suma alguna de dinero a la acreedora hipotecaria, por continuar a cargo del vende-dor la obligación de satisfacer, en su totalidad, el montante de dicha hipoteca y de sus intereses.”
Presentadas ambas escrituras en el registro, el registra-dor se negó a inscribir la liberación del gravamen por no> haber concurrido y consentido el dueño de la finca principal.
Para sostener su negativa invoca el registrador el ar-tículo 123 de la Ley Hipotecaria que dice:
“Si una finca hipotecada se dividiere en dos o más, no se dis-tribuirá entre ellas el crédito hipotecario sino cuando voluntariamente lo acordaren el acreedor y el deudor. No.verificándose esta distri-bución, podrá repetir el acreedor por la totalidad de la suma ga-rantida contra cualquiera de las nuevas fincas en que se haya divi-dido la primera o contra todas a la vez.”
T luego razona, en parte, del siguiente modo:
“No hay duda sobre que la facultad de cancelar radica única-mente en el acreedor. Tampoco ofrece duda a nuestra mente, la facultad del acreedor en un caso como el que nos ocupa, de dejar libre cualquier fracción de la finca fraccionada. Lo que a nuestro juicio no puede hacer el acreedor es acumular la totalidad del cré-dito a una o varias porciones dejando libres las demás, sin prestar *738su consentimiento los dueños de las parcelas,que conserven el gravamen. La obligación solidaria que establece la ley a su favor no le faculta para extinguir y anular, sin su consentimiento, las acciones especiales de los deudores entre sí, provenientes de tal solidaridad.”
No estamos conformes. Hubiera sido más claro y pre-ciso que en la primera escritura se hubiera hecho constar lo que aparece en la segunda, y ya que no se hizo así, que el vendedor y deudor hipotecario hubiera concurrido al otorga-miento de la segunda y expresado su consentimiento, pero no era indispensable. Al consignarse en la primera escri-tura que la venta se hizo sin reserva ni limitación alguna, por precio de contado, se expresó todo lo que era necesario. El vendedor no podía liberar de la hipoteca por sí mismo la porción vendida. Tal poder residía enteramente en el acreedor.
La hipoteca sujeta directa e inmediatamente los bienes so-bre que se impone, cualquiera que sea su poseedor, al cum-plimiento de la obligación para cuya seguridad fué consti-tuida. Supone una obligación principal que en este caso fué contraída enteramente por los esposos Ortiz-Gfuarch. El deudor gravó su finca en garantía de su deuda. La garantía beneficiaba únicamente al acreedor. Renunciando ese bene-ficio, el acreedor podía a su arbitrio consentir en liberar no ya una parte sino la totalidad de la finca y eso no obstante, si la deuda no había sido pagada, subsistiría como una obli-gación personal del deudor.
Al cancelar el acreedor hipotecario lo que hizo fué dis-minuir la garantía que se le había dado para el caso de que el deudor no cumpliera su compromiso de pagar a tiempo. La obligación del deudor permaneció enteramente igual. Para nada era necesario, pues, su consentimiento. En nada podía perjudicarle la liberación.

Debe revocarse la nota recurrida y ordenarse la inscrip-ción solicitada.

El Juez Asociado Sr. Wolf no tomó parte en la resolu-ción de este caso.